    Case 3:19-cv-00440-YY   Document 1-1   Filed 03/26/19   Page 1 of 5






                                                           
                                                (;+,%,7
                                                           
                                                           
                                                           
Case 3:19-cv-00440-YY
                        01213456ÿ6890ÿ Filed 03/26/19
                        Document 1-1                    Page 2 of 5
                              
                            Case 3:19-cv-00440-YY                                       Document 1-1       Filed 03/26/19     Page 3 of 5
                                                                                                                                                                    I)
                                                                                                                                                             �())-0�p�J
                                                   ,r--1
                                                     ·      r·• r-,
                                                         L, t:, l)
°' 1
    .I

0
N
;::::
--­       2                         2019 FEB -7 PM 2: I 3
N
                                           '�.. � ��          .. ' �, _,. ... -·
]                                ttr-;., �1\J:..
                                                       :;'
                                                                          .r:
                                                       > ,--�.\1 ,.�.:-:,, !�-: !i.f _-:'�- •
                                                        1
'@i 3
·c;

'o 4

� 5

8
"O
          6                              IN THE CIRCUIT COURT OF THE STATE OF OREGON
 0)

                                                                                                                            (--·---·
·,:::: 7                                                         FOR THE COUNTY OF MULTNOMAH
�I                                                                                                                          ! 19CV06416
          8

          9   I   TYLER THESSIN, as Guardian Ad Litem for )
                  ADLER THESSIN, minor,                   )
                                                                                                     Case No.
                                                                                                                            '------------ --····-- ... ----·-- --
         10                                               )                                          COMPLAINT - PERSONAL INWRY
                            Plaintiff,                    )                                          NEGLIGENCE - AUTO
         11                                               )
                       vs.                                )                                          (NOT SUBJECT TO MANDATORY
         12                                               )                                          ARBITRATION)
                  TERRY DOTSON and UBER                   )
         13                                               )                                          Prayer Amount: $405,000
                  TECHNOLOGIES INC.,
                                                          )                                          Fee Authority: ORS 21.160(l)(c)
         14
                            Defendants.                   )
                                                                                                )
         15

         16
                                                                                                1.
         17
                            At all material times mentioned herein, the defendant Uber Technologies Inc., doing
         18
                  business as Uber, conducted regular and sustained business in Multnomah County, State of
         19
                  Oregon.
         20
                                                                                                2.
         21
                         At all times material, NW Chapin was a public road located in Multnomah County.
        22
                                                                                                3.
        23
                         At all times material, the defendant, Terry Dotson, was acting in the scope and course of
        24
                  his employment for Uber Technologies Inc. and acting as an agent for the defendant.
        25
                  COMPLAINT - I                                                                                   Michael A. Colbach
                                                                                                                  434 NW 19th Avenue
                                                                                                                  Portland, OR 97209
                                                                                                                     (503) 243-1900
Case 3:19-cv-00440-YY   Document 1-1   Filed 03/26/19   Page 4 of 5
.-ii    • •         "
                                Case 3:19-cv-00440-YY         Document 1-1        Filed 03/26/19     Page 5 of 5




       0\ 1 1                  WHEREFORE, plaintiff prays for judgment against the defendant in a sum not more than
       g2               $405,000 and plaintiffs costs and disbursements herein.
       13
       8

                                                                                                       _______
       0        4                       DATED this 31st day of January, 2019.
       .... 5                                                                                 ---------)
       u
       'O
                6                                                                   //   //       �

                                                                           Michael A. Colbach OSB #94273;.l.
       � 7
            I
                                                                           Email: mike@colbachlaw.com
                                                                           Trial Attorney for Plaintiff
                8

                9

         10

         11

         12

         13

         14

            15

         16

            17

         18

         19

            20

         21

         22

         23

            24

         25
                        COMPLAINT - 3                                                    Michael A. Colbach
                                                                                         434 NW 19th Avenue
                                                                                         Portland, OR 97209
                                                                                            (503) 243-1900
